 


110 HR 6788 IH: SCHIP Full Funding Extension Act of 2008
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6788 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mr. Kuhl of New York (for himself, Mr. Knollenberg, Mrs. Biggert, Mr. Deal of Georgia, Mr. Chabot, Mr. Aderholt, Mr. Walden of Oregon, Mr. Upton, Mr. Price of Georgia, Mr. Gingrey, Mrs. Drake, Mr. Rogers of Michigan, Mr. Bilirakis, Ms. Ros-Lehtinen, Mr. Walberg, Mr. Hayes, Mr. McCotter, Mr. Burgess, Mr. Heller of Nevada, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Ehlers, Mrs. Musgrave, Mr. Shays, Mr. Boustany, Mrs. Myrick, Mr. Stearns, Mr. Pickering, Mr. Tim Murphy of Pennsylvania, Mr. Shimkus, Mr. Radanovich, Mr. Roskam, Mr. Ferguson, Mr. King of Iowa, Mr. Westmoreland, Mr. Whitfield of Kentucky, Mr. Feeney, Mr. Neugebauer, Mr. Graves, Ms. Ginny Brown-Waite of Florida, Mr. Barton of Texas, Mrs. Schmidt, Mr. Smith of Nebraska, Mr. McKeon, Mr. Hall of Texas, Ms. Fallin, Mr. Kline of Minnesota, Mr. Davis of Kentucky, Mrs. Bachmann, Mr. Camp of Michigan, and Mr. Turner) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XXI of the Social Security Act to extend through fiscal year 2012 funding under the State Children’s Health Insurance Program (SCHIP). 
 
 
1.Short titleThis Act may be cited as the SCHIP Full Funding Extension Act of 2008. 
2.Extending SCHIP funding through fiscal year 2012 
(a)Through fiscal year 2012 
(1)In generalSection 2104 of the Social Security Act (42 U.S.C. 1397dd), as amended by section 201 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is amended— 
(A)in subsection (a)(11), by striking and 2009 and inserting , 2009, 2010, 2011, and 2012; and 
(B)in subsection (c)(4)(B), by striking through 2009 and inserting through 2012. 
(2)Availability of extended fundingFunds made available from any allotment made from funds appropriated under subsection (a)(11) or (c)(4)(B) of section 2104 of the Social Security Act (42 U.S.C. 1397dd) for fiscal year 2009, 2010, 2011, or 2012 shall not be available for child health assistance for items and services furnished after September 30, 2012. 
(b)Extension of treatment of qualifying States 
(1)In generalSection 2105(g)(1)(A) of the Social Security Act (42 U.S.C. 1397ee(g)(1)(A)), as amended by section 201(b) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by striking or 2009 and inserting 2009, 2010, 2011, or 2012. 
(2)Conforming amendmentSection 201(b) of such Public Law is amended by striking paragraph (2). 
(c)Additional allotments To maintain SCHIP programs through fiscal year 2012Section 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended by striking subsection (l) and inserting the following new subsections:  
 
(l)Additional allotments To maintain SCHIP programs for fiscal year 2009 
(1)Appropriation; allotment authorityFor the purpose of providing additional allotments described in subparagraphs (A) and (B) of paragraph (3), there is appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary, not to exceed $2,000,000,000 for fiscal year 2009. 
(2)Shortfall states describedFor purposes of paragraph (3), a shortfall State described in this paragraph is a State with a State child health plan approved under this title for which the Secretary estimates, on the basis of the most recent data available to the Secretary, that the Federal share amount of the projected expenditures under such plan for such State for fiscal year 2009 will exceed the sum of— 
(A)the amount of the State’s allotments for each of fiscal years 2007 and 2008 that will not be expended by the end of fiscal year 2008; 
(B)the amount, if any, that is to be redistributed to the State during fiscal year 2009 in accordance with subsection (i); and 
(C)the amount of the State’s allotment for fiscal year 2009. 
(3)AllotmentsIn addition to the allotments provided under subsections (b) and (c), subject to paragraph (4), of the amount available for the additional allotments under paragraph (1) for fiscal year 2009, the Secretary shall allot— 
(A)to each shortfall State described in paragraph (2) not described in subparagraph (B), such amount as the Secretary determines will eliminate the estimated shortfall described in such paragraph for the State; and 
(B)to each commonwealth or territory described in subsection (c)(3), an amount equal to the percentage specified in subsection (c)(2) for the commonwealth or territory multiplied by 1.05 percent of the sum of the amounts determined for each shortfall State under subparagraph (A). 
(4)Proration ruleIf the amounts available for additional allotments under paragraph (1) are less than the total of the amounts determined under subparagraphs (A) and (B) of paragraph (3), the amounts computed under such subparagraphs shall be reduced proportionally. 
(5)Retrospective adjustmentThe Secretary may adjust the estimates and determinations made to carry out this subsection as necessary on the basis of the amounts reported by States not later than November 30, 2008, on CMS Form 64 or CMS Form 21, as the case may be, and as approved by the Secretary. 
(6)One-year availability; no redistribution of unexpended additional allotmentsNotwithstanding subsections (e) and (f), amounts allotted to a State pursuant to this subsection for fiscal year 2009, subject to paragraph (5), shall only remain available for expenditure by the State through September 30, 2009. Any amounts of such allotments that remain unexpended as of such date shall not be subject to redistribution under subsection (f). 
(m)Additional allotments To maintain SCHIP programs for fiscal year 2010 
(1)Appropriation; allotment authorityFor the purpose of providing additional allotments described in subparagraphs (A) and (B) of paragraph (3), there is appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary, not to exceed $3,000,000,000 for fiscal year 2010. 
(2)Shortfall states describedFor purposes of paragraph (3), a shortfall State described in this paragraph is a State with a State child health plan approved under this title for which the Secretary estimates, on the basis of the most recent data available to the Secretary, that the Federal share amount of the projected expenditures under such plan for such State for fiscal year 2010 will exceed the sum of— 
(A)the amount of the State’s allotments for each of fiscal years 2008 and 2009 that will not be expended by the end of fiscal year 2009; 
(B)the amount, if any, that is to be redistributed to the State during fiscal year 2010 in accordance with subsection (f); and 
(C)the amount of the State's allotment for fiscal year 2010. 
(3)AllotmentsIn addition to the allotments provided under subsections (b) and (c), subject to paragraph (4), of the amount available for the additional allotments under paragraph (1) for fiscal year 2010, the Secretary shall allot— 
(A)to each shortfall State described in paragraph (2) not described in subparagraph (B) such amount as the Secretary determines will eliminate the estimated shortfall described in such paragraph for the State; and 
(B)to each commonwealth or territory described in subsection (c)(3), an amount equal to the percentage specified in subsection (c)(2) for the commonwealth or territory multiplied by 1.05 percent of the sum of the amounts determined for each shortfall State under subparagraph (A). 
(4)Proration ruleIf the amounts available for additional allotments under paragraph (1) are less than the total of the amounts determined under subparagraphs (A) and (B) of paragraph (3), the amounts computed under such subparagraphs shall be reduced proportionally. 
(5)Retrospective adjustmentThe Secretary may adjust the estimates and determinations made to carry out this subsection as necessary on the basis of the amounts reported by States not later than November 30, 2010, on CMS Form 64 or CMS Form 21, as the case may be, and as approved by the Secretary. 
(6)Availability; no redistribution of unexpended additional allotmentsNotwithstanding subsections (e) and (f), amounts allotted to a State pursuant to this subsection for fiscal year 2010, subject to paragraph (5), shall only remain available for expenditure by the State through September 30, 2010. Any amounts of such allotments that remain unexpended as of such date shall not be subject to redistribution under subsection (f). 
(n)Application to fiscal years 2011 and 2012 
(1)In generalSubject to paragraph (2), subsection (m) shall apply to each of fiscal years 2011 and 2012 in the same manner such subsection applies to fiscal year 2010. 
(2)ApplicationIn applying subsection (m) under paragraph (1) with respect to— 
(A)fiscal year 2011— 
(i)each reference to a year or date in such subsection shall be deemed a reference to the following year or to one year after such date, respectively; and 
(ii)the reference to $3,000,000,000 in paragraph (1) of such subsection shall be deemed a reference to $4,000,000,000; and  
(B)fiscal year 2012— 
(i)each reference to a year or date in such subsection shall be deemed a reference to the second following year or to two year after such date, respectively; and 
(ii)the reference to $3,000,000,000 in paragraph (1) of such subsection shall be deemed a reference to $5,000,000,000.. 
3.Option for qualifying States to receive the enhanced portion of the SCHIP matching rate for Medicaid coverage of certain childrenSection 2105(g) of the Social Security Act (42 U.S.C. 1397ee(g)) is amended— 
(1)in paragraph (1)(A), by inserting subject to paragraph (4), after Notwithstanding any other provision of law,; and 
(2)by adding at the end the following new paragraph: 
 
(4)Option for certain allotments 
(A)Payment of enhanced portion of matching rate for certain expendituresIn the case of expenditures described in subparagraph (B), a qualifying State (as defined in paragraph (2)) may elect to be paid from the State’s allotment made under section 2104 for any fiscal year (beginning with fiscal year 2009) (insofar as the allotment is available to the State under subsection (e) of such section) an amount each quarter equal to the additional amount that would have been paid to the State under title XIX with respect to such expenditures if the enhanced FMAP (as determined under subsection (b)) had been substituted for the Federal medical assistance percentage (as defined in section 1905(b)). 
(B)Expenditures describedFor purposes of subparagraph (A), the expenditures described in this subparagraph are expenditures made after the date of the enactment of this paragraph and during the period in which funds are available to the qualifying State for use under subparagraph (A), for the provision of medical assistance to individuals residing in the State who are eligible for medical assistance under the State plan under title XIX or under a waiver of such plan and who have not attained age 19, and whose family income equals or exceeds 133 percent of the poverty line but does not exceed the Medicaid applicable income level.. 
 
